Citation Nr: 1027482	
Decision Date: 07/22/10    Archive Date: 08/02/10	

DOCKET NO.  05-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Propriety of a reduction from 100 percent to zero percent 
disability compensation for the residuals of non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in August 2009, at 
which time it was REMANDED for additional development.  The case 
is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case questions the propriety of the reduction 
in rating from 100 percent to zero percent for his service-
connected non-Hodgkin's lymphoma.  In pertinent part, it is 
contended that, notwithstanding the fact that his non-Hodgkin's 
lymphoma has been described as "in remission," he continues to 
experience residuals not only of the disorder itself, but of the 
treatment therefor.  

In that regard, non-Hodgkin's lymphoma is evaluated as 
100 percent disabling where there is evidence of active disease, 
or during the treatment phase for that disorder, with the 
100 percent rating continuing beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after discontinuance of the 
aforementioned treatment, the appropriate disability rating is to 
be determined by mandatory VA examination, with any change in 
evaluation based upon that or any subsequent VA examination being 
subject to the provisions of 38 C.F.R. § 3.105(e).  Where there 
is no evidence of any local recurrence or metastasis, evaluation 
is to be based upon any identified residuals of the disability.  
38 C.F.R. § 4.117 & Part 4, Code 7715 (2009).

In the case at hand, in a rating decision of December 2003, the 
RO granted service connection (and an accompanying 100 percent 
evaluation) for non-Hodgkin's lymphoma, effective October 6, 
2003, the date of receipt of the Veteran's claim for service 
connection.  However, following four months' treatment with 
chemotherapy, and a VA medical examination showing that the 
Veteran's non-Hodgkin's lymphoma was in remission, the RO, in a 
rating decision of July 2004, proposed to reduce the Veteran's 
previously-assigned 100 percent schedular evaluation for non-
Hodgkin's lymphoma to zero percent.  Following appropriate notice 
to the Veteran, the RO, in a rating decision of September 2004, 
did, in fact, reduce the Veteran's 100 percent evaluation for 
service-connected non-Hodgkin's lymphoma to zero percent, 
effective January 1, 2005.  The Veteran voiced his disagreement 
with that reduction in benefits, and the current appeal ensued.

Pertinent evidence of record is to the effect that, on April 7, 
2003, the Veteran underwent a left axillary lymph node excisional 
biopsy resulting in the removal of a 5 x 4.5 x 3.5 centimeter 
mass, the pathology of which was consistent with diffuse large B-
cell lymphoma.  Following surgery, there was noted a surgical 
scar in the area of the left axilla measuring approximately 3 to 
4 centimeters, with firm swelling around the scar, but no active 
bleeding or drainage, and no signs or symptoms of infection.  The 
Veteran subsequently underwent a four-month period of 
chemotherapy, following which it was determined that, for all 
intents and purposes, his non-Hodgkin's lymphoma was "in 
remission."  

The Board observes that, since the time of the aforementioned 
surgery and treatment, the Veteran has voiced continuing 
complaints of pain in the area of the left axilla (where the 
biopsy was taken), as well as in his left neck, left shoulder, 
and left arm.  Moreover, on various occasions, including during 
the course of an RO hearing in August 2005, and at a subsequent 
hearing before the undersigned Acting Veterans Law Judge in March 
2009, the Veteran has indicated that, since the time of the 
aforementioned surgery and chemotherapy, he has experienced 
intermittent paresthesias in his left arm, in conjunction with an 
inability to lift objects above shoulder level.  Significantly, 
while at the time of a VA fee-basis examination in June 2004, the 
Veteran complained of occasional soreness in his neck and armpit 
area, the physical examination conducted noted only the absence 
of cervical, supraclavicular, or axillary adenopathy.  Moreover, 
while at the time of a more recent VA medical examination in 
February 2010, the Veteran once again complained of paresthesias 
in conjunction with pain at the site of his previous left 
cervical and left axillary adenopathy, that examination failed to 
provide findings in sufficient detail to enable the Board to 
thoroughly evaluate the existence and/or severity of current 
residuals of the Veteran's service-connected lymphoma.

The Board acknowledges that, in a rating decision of March 2010, 
the RO granted service connection for chronic fatigue syndrome, 
essentially on the basis that the Veteran's fatigue was the 
result of his "very intensive chemotherapy treatment."  Further 
acknowledged is the fact that, by the Veteran's own admission, he 
has for years suffered from arthritis of his cervical spine, 
which might at least in part be responsible for his neck pain.  
What remains unclear is the extent to which the Veteran's left 
neck, shoulder, and arm pain, and paresthesia of the left upper 
extremity, are, in fact, the result of his service-connected non-
Hodgkin's lymphoma, or the treatment therefor.

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
February 2010, the date of the most recent 
VA examination of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.

2.  The Veteran should then be afforded 
additional VA examinations, by appropriate 
specialists, if necessary, in order to more 
accurately determine the existence and/or 
severity of any existing left neck, left 
shoulder, or left upper extremity residuals 
of the Veteran's non-Hodgkin's lymphoma, or 
treatment therefor.  The RO is advised that 
the Veteran be given adequate notice of the 
date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the aforementioned 
examination(s), the appropriate examiner or 
examiners should specifically comment as to 
the area encompassed by the Veteran's 
biopsy scar, and whether that scar is deep 
and nonlinear (as opposed to superficial 
and nonlinear), and either unstable or 
painful.  The appropriate examiner or 
examiners should, in addition, specifically 
comment as to whether the Veteran currently 
suffers from chronic, clinically 
identifiable residual disability of his 
left neck, his left axilla, his left 
shoulder, and his left upper extremity, as 
the result of his service-connected non-
Hodgkin's lymphoma, or treatment therefor.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale must be provided for 
any opinion offered.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner(s) 
prior to completion of the 
examination(s).  Moreover, a notation 
to the effect that this record review 
has taken place must be included in the 
examination report(s).

3.  Thereafter, the RO should review the 
Veteran's claim regarding the propriety of 
the reduction from 100 percent to zero 
percent disability compensation for the 
residuals of non-Hodgkin's lymphoma.  
Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in March 
2010.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



